     Case 2:20-cv-00432-APG-BNW Document 8 Filed 04/27/20 Page 1 of 1




 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    ADDISON ORR,                                         Case No. 2:20-cv-00432-APG-BNW
 7                           Plaintiff,
                                                           ORDER
 8          v.
 9    STATE OF NEVADA, et al.,
10                           Defendants.
11

12          The United States Postal Service has returned as undeliverable to Plaintiff Addison Orr a

13   recent order of this court (ECF No. 6). (See ECF No. 7.) Thus, it appears that Plaintiff is no

14   longer at the address on file with the court. Under Local Rule IA 3-1,

15          An attorney or pro se party must immediately file with the court written
            notification of any change of mailing address, email address, telephone number, or
16
            facsimile number. The notification must include proof of service on each
17          opposing party or the party’s attorney. Failure to comply with this rule may result
            in the dismissal of the action, entry of default judgment, or other sanctions as
18          deemed appropriate by the court.
19   Plaintiff must file a notice with his current address with the court by May 29, 2020. If Mr. Orr
20   does not update his address by that date, the court will recommend default judgment be entered
21   against him in this case.
22          IT IS SO ORDERED.
23          DATED: April 27, 2020
24

25                                                         BRENDA WEKSLER
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28
